Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 6-9, filed 29 June 2022, with respect to the rejection under 35 U.S.C 103 in view of Hsiao et al. (US 20200014931 A1) and Xiu et al. (US 20210185338 A1), have been fully considered and are persuasive.  The rejection of claims 1, 4, and 6-14 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the image decoding method of independent claim 1, the image encoding method of independent claim 14, and the non-transitory computer-readable digital storage medium of independent claim 15.  The prior art is particularly deficient regarding determining whether to use an advanced temporal motion vector predictor (ATMVP) candidate of a sub-block unit for a current block; generating a flag indicating whether to use the ATMVP candidate of the sub-block unit for the current block; specifying a corresponding block related to the current block in a reference picture based on a motion vector for a spatial neighboring block of the current block in case of the ATMVP candidate of the sub-block unit being used; deriving the ATMVP candidate of the sub-block unit for the current block based on motion vectors of corresponding sub-blocks related to current sub-blocks split from the current block; constructing a merge candidate list including the ATMVP candidate of the sub-block unit for the current block; generating a candidate index indicating a candidate applied to the current block among the candidates in the merge candidate list; and encoding image information including the flag and the candidate index to output the bitstream, wherein the ATMVP candidate of the sub-block unit is determined not to be used for the current block based on a size of the current block being smaller than a fixed sub-block size which is pre-defined as a minimum sub-block size of 8x8.  Claims 4 and 6-13 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482